Exhibit 10.4

 

 

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST II

as Issuer

and

DEUTSCHE BANK NATIONAL TRUST COMPANY

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

HLSS HOLDINGS, LLC,

as Administrator and as Servicer (on and after the MSR Transfer Date)

and

OCWEN LOAN SERVICING, LLC,

as a Subservicer and as Servicer (prior to the MSR Transfer Date)

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

SERIES 2013-VF1

INDENTURE SUPPLEMENT

Dated as of July 1, 2013

to

INDENTURE

Dated as of July 1, 2013

 

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST II

ADVANCE RECEIVABLES BACKED NOTES,

SERIES 2013-VF1

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   SECTION 1.  

CREATION OF SERIES 2013-VF1 NOTES

     1    SECTION 2.  

DEFINED TERMS

     2    SECTION 3.  

FORMS OF SERIES 2013-VF1 NOTES

     11    SECTION 4.  

COLLATERAL VALUE EXCLUSIONS

     11    SECTION 5.  

GENERAL RESERVE ACCOUNT

     12    SECTION 6.  

PAYMENTS; NOTE BALANCE INCREASES; EARLY MATURITY

     12    SECTION 7.  

DETERMINATION OF NOTE INTEREST RATE AND LIBOR

     13    SECTION 8.  

INCREASED COSTS

     14    SECTION 9.  

SERIES REPORTS

     15    SECTION 10.  

CONDITIONS PRECEDENT SATISFIED

     17    SECTION 11.  

REPRESENTATIONS AND WARRANTIES

     17    SECTION 12.  

AMENDMENTS

     17    SECTION 13.  

COUNTERPARTS

     18    SECTION 14.  

ENTIRE AGREEMENT

     18    SECTION 15.  

LIMITED RECOURSE

     18    SECTION 16.  

OWNER TRUSTEE LIMITATION OF LIABILITY

     19   

 

- i -



--------------------------------------------------------------------------------

THIS SERIES 2013-VF1 INDENTURE SUPPLEMENT (this “Indenture Supplement”), dated
as of July 1, 2013, is made by and among HLSS SERVICER ADVANCE RECEIVABLES TRUST
II, a statutory trust organized under the laws of the State of Delaware (the
“Issuer”), DEUTSCHE BANK NATIONAL TRUST COMPANY, a national banking association,
as trustee (the “Indenture Trustee”), as calculation agent (the “Calculation
Agent”), as paying agent (the “Paying Agent”) and as securities intermediary
(the “Securities Intermediary”), HLSS HOLDINGS, LLC, a Delaware limited
liability company (“HLSS”), as Administrator on behalf of the Issuer, as owner
of the economics associated with the servicing under the Designated Servicing
Agreements, and, from and after the MSR Transfer Date, as Servicer under the
Designated Servicing Agreements, OCWEN LOAN SERVICING, LLC, a Delaware limited
liability company (“OLS”), as a Subservicer, and as Servicer prior to the MSR
Transfer Date, and BARCLAYS BANK PLC (“Barclays”), a public limited company
formed under the laws of England and Wales, as Administrative Agent (as defined
below). This Indenture Supplement relates to and is executed pursuant to that
certain Indenture (as amended, supplemented, restated or otherwise modified from
time to time, the “Base Indenture”) supplemented hereby, dated as of July 1,
2013, among the Issuer, HLSS, as Administrator and as Servicer (on and after the
MSR Transfer Date), OLS, as a Subservicer and as Servicer (prior to the MSR
Transfer Date), the Administrative Agent and the Indenture Trustee, the
Calculation Agent, the Paying Agent and the Securities Intermediary, all the
provisions of which are incorporated herein as modified hereby and shall be a
part of this Indenture Supplement as if set forth herein in full (the Base
Indenture as so supplemented by this Indenture Supplement being referred to as
the “Indenture”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.

PRELIMINARY STATEMENT

The Issuer has duly authorized the issuance of a Series of Notes, the Series
2013-VF1 Notes (the “Series 2013-VF1 Notes”). The parties are entering this
Indenture Supplement to document the terms of the issuance of the Series
2013-VF1 Notes. The Series 2013-VF1 Notes are issued in four (4) Classes of
Variable Funding Notes (Class A-VF1, Class B-VF1, Class C-VF1 and Class D-VF1),
with the Initial Note Balances, Maximum VFN Principal Balances, Stated Maturity
Dates, Revolving Period, Note Interest Rates, Expected Repayment Dates and other
terms as specified in this Indenture Supplement, to be known as the Advance
Receivables Backed Notes, Series 2013-VF1, secured by the Trust Estate Granted
to the Indenture Trustee pursuant to the Base Indenture. The Indenture Trustee
shall hold the Trust Estate as collateral security for the benefit of the
Noteholders of the Series 2013-VF1 Notes and all other Series of Notes issued
under the Indenture as described therein. In the event that any term or
provision contained herein shall conflict with or be inconsistent with any term
or provision contained in the Base Indenture, the terms and provisions of this
Indenture Supplement shall govern to the extent of such conflict.

 

  Section 1. Creation of Series 2013-VF1 Notes.

There are hereby created, effective as of the Issuance Date, the Series 2013-VF1
Notes, to be issued pursuant to the Base Indenture and this Indenture
Supplement, to be known as “HLSS Servicer Advance Receivables Trust II 2013-VF1
Advance Receivables Backed Notes,



--------------------------------------------------------------------------------

Series 2013-VF1 Variable Funding Notes.” The Series 2013-VF1 Notes shall not be
subordinated to any other Notes. The Series 2013-VF1 Notes are issued in four
(4) Classes of Variable Funding Notes.

 

  Section 2. Defined Terms.

With respect to the Series 2013-VF1 Notes and in addition to or in replacement
for the definitions set forth in Section 1.1 of the Base Indenture, the
following definitions shall be assigned to the defined terms set forth below:

“Adjusted Tangible Equity” means, as of any date of determination, the excess of
(i) total assets (net of goodwill and intangible assets), but including MSRs,
over (ii) total liabilities on such date, calculated in accordance with GAAP;
provided, that the Administrative Agent shall have the right to perform
valuations of the MSRs on a quarterly basis or more frequently as reasonably
requested by the Administrative Agent, using a nationally recognized third party
appraiser with expertise evaluating MSRs approved by both the Administrative
Agent and HLSS, at HLSS’s expense, and any such valuations shall be the MSR
value for purposes of determining “Adjusted Tangible Equity”.

“Adjusted Tangible Equity Requirement” means a requirement that HLSS hold
Adjusted Tangible Equity equal to the greater of (1) $25,000,000 and (2) the sum
of (a) 0.25% of the aggregate unpaid principal balance of all mortgage loans as
to which HLSS holds the rights to service or the rights to the MSRs, together
with the obligation to fund related servicer advances, plus (b) 5.00% of the
aggregate amount of all servicer advances made by HLSS that remain unreimbursed.

“Administrative Agent” means, for so long as the Series 2013-VF1 Notes have not
been paid in full: (i) with respect to the provisions of this Indenture
Supplement, Barclays Bank PLC, or an Affiliate or successor thereto; and
(ii) with respect to the provisions of the Base Indenture, and notwithstanding
the terms and provisions of any other Indenture Supplement, together, Barclays
Bank PLC and such other parties as set forth in any other Indenture Supplement,
or an Affiliate or any successor thereto. For the avoidance of doubt, reference
to “it” or “its” with respect to the Administrative Agent in the Base Indenture
shall mean “them” and “their,” and, if applicable, reference to the singular
therein in relation to the Administrative Agent shall be construed as if plural,
if applicable.

“Advance Rates” has the meaning assigned to such term in the Pricing Side
Letter.

“Advance Ratio” means, as of any date of determination with respect to any
Designated Servicing Agreement, the ratio (expressed as a percentage),
calculated as of the last day of the calendar month immediately preceding the
calendar month in which such date occurs, of (i) the related PSA Stressed
Non-Recoverable Advance Amount on such date over (ii) the aggregate monthly
scheduled principal and interest payments for the calendar month immediately
preceding the calendar month in which such date occurs with respect to all
non-delinquent Mortgage Loans serviced under such Designated Servicing
Agreement.

“Base Indenture” has the meaning assigned to such term in the Preamble.

 

2



--------------------------------------------------------------------------------

“Class A-VF1 Variable Funding Notes” means, the Variable Funding Notes,
Class A-VF1 Variable Funding Notes, issued hereunder by the Issuer having an
aggregate VFN Principal Balance of no greater than the applicable Maximum VFN
Principal Balance.

“Class B-VF1 Variable Funding Notes” means, the Variable Funding Notes, Class
B-VF1 Variable Funding Notes, issued hereunder by the Issuer having an aggregate
VFN Principal Balance of no greater than the applicable Maximum VFN Principal
Balance.

“Class C-VF1 Variable Funding Notes” means, the Variable Funding Notes, Class
C-VF1 Variable Funding Notes, issued hereunder by the Issuer having an aggregate
VFN Principal Balance of no greater than the applicable Maximum VFN Principal
Balance.

“Class D-VF1 Variable Funding Notes” means, the Variable Funding Notes, Class
D-VF1 Variable Funding Notes, issued hereunder by the Issuer having an aggregate
VFN Principal Balance of no greater than the applicable Maximum VFN Principal
Balance.

“Coefficient” has the meaning assigned to such term in the Pricing Side Letter.

“Commercial Paper Notes” means the promissory notes issued or to be issued by a
Conduit Holder in the United States commercial paper market.

“Conduit Holder” means Sheffield Receivables Corporation or any other
asset-backed commercial paper conduit administered by the Administrative Agent.

“Constant” has the meaning assigned to such term in the Pricing Side Letter.

“Corporate Trust Office” means the office of the Indenture Trustee at which at
any particular time its corporate trust business will be administered, which
office at the date hereof is located at 1761 East St. Andrew Place, Santa Ana,
California 92705, Attention: Trust Administration – OC13S6.

“CP Rate” means (i) with respect to any Conduit Holder for any Interest Accrual
Period (or any portion thereof), the per annum rate equivalent to the weighted
average cost (as determined by the Administrative Agent, and which shall include
commissions of placement agents and dealers not to exceed 0.05% of the face
amount of the applicable Commercial Paper Notes, incremental carrying costs
incurred with respect to Commercial Paper Notes maturing on dates other than
those on which corresponding funds are received by such Conduit Holder, other
borrowings by such Conduit Holder (other than under any Program Support
Agreement) and any other costs associated with the issuance of Commercial Paper
Notes) of or related to the issuance of Commercial Paper Notes that are
allocated, in whole or in part to the funding of other assets of such Conduit
Holder; provided, however, that if any component of such rate is a discount
rate, in calculating the CP Rate for such Interest Accrual Period (or such
portion thereof), any Conduit Holder (or the Administrative Agent on its behalf)
shall for such component use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum, and (ii) with respect to
any other Noteholder for any Interest Accrual Period (or portion thereof), the
per annum rate notified by or on behalf of such Noteholder to the Administrative
Agent as such Conduit Holder’s CP Rate for such Interest Accrual Period (or
portion thereof).

 

3



--------------------------------------------------------------------------------

“DBRS” means DBRS, Inc.

“Default Rate” has the meaning assigned to such term in the Pricing Side Letter.

“Eurodollar Disruption Event” means any of the following: (i) a good faith
determination by any Noteholder of the Series 2013-VF1 Notes that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) for such Noteholder to obtain
United States dollars in the London interbank market to fund or maintain any
portion of the Note Balances of such Notes during any Interest Accrual Period,
(ii) a good faith determination by any Noteholder of the Series 2013-VF1 Notes
that the interest rates offered on deposits of United States dollars to such
Noteholder in the London interbank market does not accurately reflect the cost
to such Noteholder of purchasing, funding or maintaining any portion of the Note
Balances of the Notes during any Interest Accrual Period, or (iii) the inability
of any Noteholder of the Series 2013-VF1 Notes to obtain United States dollars
in the London interbank market to fund or maintain any portion of the Note
Balances of such Notes for such Interest Accrual Period.

“Expected Repayment Date” has the meaning assigned to such term in the Pricing
Side Letter.

“Expense Rate” means, as of any date of determination, with respect to the
Series 2013-VF1 Notes, the percentage equivalent of a fraction, (i) the
numerator of which equals the sum of (A) the product of the Series Allocation
Percentage for such Series multiplied by the sum of (1) the aggregate amount of
Fees due and payable by the Issuer on the next succeeding Payment Date plus
(2) any expenses payable or reimbursable by the Issuer on the next succeeding
Payment Date, up to the applicable Expense Limit, if any, prior to any payments
to the Noteholders of the Series 2013-VF1 Notes, pursuant to the terms and
provisions of this Indenture Supplement, the Base Indenture or any other
Transaction Document that have been invoiced to the Indenture Trustee and the
Administrator, plus (B) the aggregate amount of related Series Fees payable by
the Issuer on the next succeeding Payment Date and (ii) the denominator of which
equals the sum of the outstanding Note Balances of all Series 2013-VF1 Notes at
the close of business on such date.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the
federal funds rates as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H. 15 (519) or any successor or
substitute publication selected by the Administrative Agent (or, if such day is
not a Business Day, for the next preceding Business Day), or if, for any reason,
such rate is not available on any day, the rate determined, in the sole opinion
of the Administrative Agent, to be the rate at which federal funds are being
offered for sale in the national federal funds market at 9:00 a.m. (New York
City time).

“General Reserve Required Amount” has the meaning assigned to such term in the
Pricing Side Letter.

“Increased Costs Limit” means for each Noteholder of a Series 2013-VF1 Note,
such Noteholder’s pro rata percentage (based on the Note Balance of such
Noteholder’s Series 2013-VF1 Notes) of 0.10% of the average aggregate Note
Balance for all Classes of Series 2013-VF1 Notes Outstanding for any
twelve-month period.

 

4



--------------------------------------------------------------------------------

“Index” means, for any Class of the Series 2013-VF1 Notes, One-Month LIBOR, the
Conduit Cost of Funds Rate or the Base Rate, as specified for such Class in the
definition of “Note Interest Rate.”

“Initial Note Balance” means, for any Note or for any Class of Notes, the Note
Balance of such Note upon issuance, or, on the Closing Date in the case of the
Series 2013-VF1 Notes, as set forth in the Pricing Side Letter.

“Interest Accrual Period” means, for the Series 2013-VF1 Notes and any Payment
Date, the period beginning on the immediately preceding Payment Date (or, in the
case of the first Payment Date with respect to any Class, the Issuance Date) and
ending on the day immediately preceding the current Payment Date. The Interest
Payment Amount for the Series 2013-VF1 Notes on any Payment Date shall be
determined based on the actual number of days in the Interest Accrual Period.

“Interest Day Count Convention” means the actual number of days in the related
Interest Accrual Period divided by 360.

“Interim Payment Date” means (i) the 7th, 17th, 18th, 20th, 21st, 22nd, 23rd,
24th and 29th day of each month, or if any such date is not a Business Day, the
next succeeding Business Day, and (ii) with respect to any VFNs, any other five
days in a calendar month of which the Issuer shall provide notice to all VFN
Noteholders; provided that the Issuer shall provide notice to each VFN
Noteholder two (2) Business Days prior to any payment of $50,000,000 or more. If
an Interim Payment Date falls on the same date as a Payment Date, the Interim
Payment Date shall be disregarded.

“Issuance Date” means July 1, 2013.

“LIBOR” has the meaning assigned such term in Section 7 of this Indenture
Supplement.

“LIBOR Determination Date” means for each Interest Accrual Period, the second
London Banking Day prior to the commencement of such Interest Accrual Period.

“Liquidity Requirement” means the requirement that an entity have funds
available to fund servicer advances, as of the close of business on the last
Business Day of each calendar month, beginning July, 2013, in an amount at least
equal to the lesser of (1) $100,000,000 and (2) the greater of (a) the sum of
(i) 0.001% of the aggregate unpaid principal balance of all mortgage loans
sub-serviced by such entity (i.e., without an obligation to fund servicer
advances) plus (ii) 0.01% of the aggregate unpaid principal balance of all
mortgage loans serviced by such entity (i.e., with the obligation to fund
servicer advances) or as to which such entity holds rights to the servicing plus
the obligation to fund servicer advances, plus (iii) 3.25% of the aggregate
amount of all servicer advances made by such entity that remain unreimbursed,
and (b) $25,000,000; provided, that at least the greater of (1) $15,000,000 and
(2) 50% of such funds available, must consist of unrestricted cash on deposit in
accounts held in the sole name of, and solely controlled by, such entity, free
and clear of all Adverse Claims (including liens), and the

 

5



--------------------------------------------------------------------------------

remainder as undrawn and available borrowing capacity under committed servicer
advance facilities and committed unsecured revolving loans made to such entity
as borrower, as determined on such date of measurement, which undrawn and
available borrowing capacity need not be presently collateralized.

“London Banking Day” means any day on which commercial banks and foreign
exchange markets settle payment in both London and New York City.

“Low Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance of
at least $1,000,000 and less than $10,000,000, or (ii) that contains at least
fifteen (15) and fewer than fifty (50) Mortgage Loans, as of the end of the most
recently concluded calendar month, to the extent that such Receivable Balances,
when added to the aggregate Receivable Balances of all Receivables outstanding
with respect to Low Threshold Servicing Agreements, cause the total Receivable
Balances attributable to Low Threshold Servicing Agreements to exceed 10.00% of
the total Receivable Balances of all Receivables included in the Facility.

“Margin” has the meaning assigned to such term in the Pricing Side Letter.

“Market Value Ratio” means, as of any date of determination with respect to a
Designated Servicing Agreement, the ratio (expressed as a percentage) of (i) the
lesser of (A) the Funded Advance Receivable Balance for such Designated
Servicing Agreement on such date and (B) the aggregate of all Facility Eligible
Receivables under such Designated Servicing Agreement on such date over (ii) the
aggregate Net Property Value of the Mortgaged Properties and REO Properties for
Mortgage Loans that are serviced under such Designated Servicing Agreement on
such date.

“Maximum VFN Principal Balance” has the meaning assigned to such term in the
Pricing Side Letter.

“Middle Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance
greater than or equal to $10,000,000 but less than $25,000,000, or (ii) contain
at least fifty (50) but less than one hundred and twenty five (125) Mortgage
Loans, as of the end of the most recently concluded calendar month, to the
extent the Receivable Balance of such Receivable, when added to the aggregate
Receivable Balances of all Receivables outstanding with respect to Middle
Threshold Servicing Agreements, cause the total Receivable Balances attributable
to Middle Threshold Servicing Agreements to exceed 15.00% of the aggregate of
the Receivable Balances of all Receivables included in the Facility.

“Monthly Reimbursement Rate” means, as of any date of determination, the
arithmetic average of the fractions (expressed as percentages), determined for
each of the three (3) most recently concluded calendar months, obtained by
dividing (i) the aggregate Advance Reimbursement Amounts collected by the
Servicer and deposited into the Trust Accounts during such month by (ii) the
aggregate Receivable Balances funded by the Servicer using its own funds or
facility funds as of the close of business on the last day of the Monthly
Advance Collection Period.

 

6



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“MSRs” means mortgage servicing rights and/or rights to mortgage servicing
rights.

“Net Proceeds Coverage Percentage” means, for any Payment Date, the percentage
equivalent of a fraction, (i) the numerator of which equals the amount of
Collections on Receivables deposited into the Collection and Funding Account
during the related Monthly Advance Collection Period, and (ii) the denominator
of which equals the aggregate average outstanding Note Balances of all
Outstanding Notes during such Monthly Advance Collection Period.

“Net Property Value” means, with respect to any Mortgaged Property, (A) with
respect to a Current Mortgage Loan, the market value of such Mortgaged Property
as established by OLS’s independent property valuation methodology (as
established by the lesser of any appraisal, broker’s price opinion or OLS’s
automated valuation model with respect to such Mortgaged Property) or (B) with
respect to a Delinquent Mortgage Loan, the product of (a) the market value of
such Mortgaged Property as established by OLS’s independent property valuation
methodology (as established by the lesser of any appraisal, broker’s price
opinion or OLS’s automated valuation model with respect to such Mortgaged
Property), multiplied by (b) OLS’s established market and property discount
value rate, minus (c) OLS’s brokerage fee and closing costs with respect to such
Mortgaged Property, plus (d) any projected mortgage insurance claim proceeds;
provided, however, that with respect to any Non-Backstopped Receivable, the
related Net Property Value for (i) any Mortgaged Property related to a
Delinquent Mortgage Loan that is more than 120 days delinquent or in
foreclosure, or (ii) any REO Property (except for any Mortgage Loans in
bankruptcy and performing under the approved bankruptcy plan) must be supported
by a current BPO from a BPO provider identified on Schedule 1 attached hereto,
as such list may be amended from time to time with the prior written approval of
the Administrative Agent; provided, further, however, that for the first ninety
(90) days following the Closing Date, the BPO may be measured against the most
recent property valuation obtained by OLS or the previous servicer unless an
updated valuation has been obtained.

“Note Interest Rate” has the meaning assigned to such term in the Pricing Side
Letter.

“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of July 1, 2013, by and among the Issuer, the Administrative Agent, Barclays, as
a Note Purchaser, as a Note Purchaser, HLSS and OLS.

“Note Rating Agency” means any rating agency providing a rating for the Series
2013-VF1 Notes.

“One-Month LIBOR” shall have the meaning assigned such term in Section 7 of this
Indenture Supplement.

“Pricing Side Letter” means that certain Pricing Side Letter, dated as of the
date hereof, by and among the Issuer, HLSS, OLS, the Administrative Agent and
the Indenture Trustee.

“Prime Rate” means the rate announced by the Administrative Agent from time to
time as its prime rate in the United States, such rate to change as and when
such designated rate changes. The Prime Rate is not intended to be the lowest
rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors.

 

7



--------------------------------------------------------------------------------

“Program Support Agreement” means any agreement entered into by any Program
Support Provider providing for the issuance of one or more letters of credit for
the account of such Conduit Holder, the issuance of one or more surety bonds for
which a Conduit Holder is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, the sale by such Conduit Holder to any
Program Support Provider of the aggregate outstanding Note Balance (or portions
thereof or participations therein) and/or the making of loans and/or other
extensions of credit to such Conduit Holder in connection with such Conduit
Holder’s commercial paper program, together with any letter of credit, surety
bond or other instrument issued thereunder.

“Program Support Provider” means any Person now or hereafter extending credit or
having a commitment to extend credit to or for the account of, or to make
purchases from, a Conduit Holder or issuing a letter of credit, surety bond or
other instrument to support any obligations arising under or in connection with
such Conduit Holder’s commercial paper program.

“PSA Stressed Non-Recoverable Advance Amount” means as of any date of
determination, the sum of:

(i) for all Mortgage Loans that are current as of such date, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Net Property Values for the related
Mortgaged Property or (y) in the case of Mortgage Loans secured by a second or
more junior lien, zero; and

(ii) for all Mortgage Loans that are delinquent as of such date, but not related
to property in foreclosure or REO Property, the greater of (A) zero and (B) the
excess of (i) Total Advances related to such Mortgage Loans on such date over
(ii) (x) in the case of Mortgage Loans secured by a first lien, the product of
50% and the sum of all of the Net Property Values for the related Mortgaged
Property or (y) in the case of Mortgage Loans secured by a second or more junior
lien, zero; and

(iii) for all Mortgage Loans that are related to properties in foreclosure, the
greater of (A) zero and (B) the excess of (1) Total Advances related to such
Mortgage Loans on such date over (2) (x) in the case of Mortgage Loans secured
by a first lien, the product of 50% and the sum of all of the Net Property
Values for the related Mortgaged Property or (y) in the case of Mortgage Loans
secured by a second or more junior lien, zero; and

(iv) for all Mortgage Loans that are related to REO Property, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Net Property Values for the related
REO Property or (y) in the case of Mortgage Loans secured by a second or more
junior lien, zero.

 

8



--------------------------------------------------------------------------------

“Redemption Percentage” means, for the Series 2013-VF1 Notes, 10%.

“Reference Banks” has the meaning assigned to such term in Section 7 of the
Indenture Supplement.

“Reserve Interest Rate” has the meaning assigned to such term in Section 7 of
the Indenture Supplement.

“Senior Margin” has the meaning assigned to such term in the Pricing Side
Letter.

“Senior Rate” has the meaning assigned to such term in the Pricing Side Letter.

“Small Balance Threshold Servicing Agreement” means a Designated Servicing
Agreement (i) for which the underlying Mortgage Loans have an unpaid principal
balance of less than $1,000,000 or (ii) that contains at least one (1) but fewer
than fifteen (15) Mortgage Loans, as of the end of the most recently concluded
calendar month, to the extent that such Receivables Balance, when added to the
aggregate Receivables Balance of all Receivables outstanding with respect to
Small Balance Threshold Servicing Agreements, cause the total Receivables
balance attributable to Small Balance Threshold Servicing agreements to exceed
5.00% of the total Receivables Balances of all Receivables included in the
Facility.

“Stressed Time Percentage” has the meaning given to such term in the Pricing
Side Letter.

“Stated Maturity Date” means, for each Class of the Series 2013-VF1 Notes,
thirty (30) years following the end of the related Revolving Period.

“Target Amortization Amounts” means, for each Class of the Series 2013-VF1
Notes, 100% of the Note Balance of such Class at the close of business on the
last day of its Revolving Period, payable on the First Payment Date after the
beginning of the Target Amortization Period.

“Target Amortization Event” for the Series 2013-VF1 Notes, means the earlier of
(a) the related Expected Repayment Date and (b) the occurrence of any of the
following conditions or events, which is not waived by 100% of the Noteholders
of the Series 2013-VF1 Notes:

(i) on any Payment Date, the arithmetic average of the Net Proceeds Coverage
Percentage determined for such Payment Date and the two preceding Payment Dates
is less than five times the percentage equivalent of a fraction (A) the
numerator of which equals the sum of the accrued Interest Payment Amounts for
each Class of all Outstanding Notes on such date and (B) the denominator of
which equals the aggregate average Note Balances of each Class of Outstanding
Notes during the related Monthly Advance Collection Period;

(ii) the occurrence of one or more Servicer Termination Events or Subservicer
Termination Events under Designated Servicing Agreements representing 15% or
more (by Mortgage Loan balance as of the date of termination) of all the
Designated Servicing Agreements then included in the Facility, but not including
any Servicer Termination Events or Subservicer Termination Events that are
solely due to the breach of one or

 

9



--------------------------------------------------------------------------------

more Collateral Performance Tests or a Servicer Ratings Downgrade or the
transfer of servicing or subservicing of any such Designated Servicing Agreement
without the prior written consent of the Administrative Agent;

(iii) the Monthly Reimbursement Rate is less than 8.00%;

(iv) as of the close of business on the last Business Day of any calendar month,
beginning in July, 2013, the Servicer or HLSS (or the Subservicer on and after
the MSR Transfer Date) shall have failed to satisfy the Liquidity Requirement;

(v) as of the close of business on the last Business Day of any calendar month,
beginning in July, 2013, the Servicer or HLSS (or the Subservicer on and after
the MSR Transfer Date) shall have failed to satisfy the Adjusted Tangible Equity
Requirement;

(vi) as of any Payment Date, the average net income of Home Loan Servicing
Solutions, Ltd., determined in accordance with GAAP, for any two consecutive
fiscal quarters shall be less than $1.00; or

(vii) OFC shall fail to comply with the financial covenants set forth in
Section 6.07 of the Senior Secured Term Loan Facility Agreement; provided, that,
in the event that the Senior Secured Term Loan Facility Agreement is terminated,
the Administrator shall continue to comply with the financial covenants set
forth in Section 6.07 of the Senior Secured Term Loan Facility Agreement prior
to such termination, and any failure to comply with such financial covenants
will result in a Target Amortization Event hereunder.

“Threshold Percent” means 50%; provided, that such percent shall be reduced by
increments of 5% in each month beginning with the third month after the Closing
Date until such Threshold Percent reaches 25%.

“Transaction Documents” means, in addition to the documents set forth in the
definition thereof in the Base Indenture, this Indenture Supplement, the Pricing
Side Letter and the Note Purchase Agreement, each as amended, supplemented,
restated or otherwise modified from time to time.

“Trigger Advance Rate” has the meaning assigned to such term in the Pricing Side
Letter.

“Undrawn Fee Rate” has the meaning assigned to such term in the Pricing Side
Letter.

“UPB Ratio” means, as of any date of determination with respect to a Designated
Servicing Agreement, the ratio (expressed as a percentage) of (i) the lesser of
(A) the Funded Advance Receivable Balance for such Designated Servicing
Agreement on such day, and (B) the aggregate of the Receivable Balances of
Facility Eligible Receivables under such Designated Servicing Agreement on such
date over (ii) the aggregate of the unpaid principal balances of the Mortgage
Loans serviced under such Designated Servicing Agreement on such date.

“Weighted Average Foreclosure Timeline” means, as of any Determination Date
occurring during or after the seventh (7th) calendar month following the Closing
Date, calculated

 

10



--------------------------------------------------------------------------------

as of the end of the preceding calendar month, the six-month rolling average of
the number of months (calculated consistently with then current Fannie Mae state
foreclosure timeline guidance) elapsed from the initiation of foreclosure
through the foreclosure sale of each Mortgage Loan serviced under the Designated
Servicing Agreements (with each Mortgage Loan weighted equally).

 

  Section 3. Forms of Series 2013-VF1 Notes.

The form of the Rule 144A Definitive Note and of the Regulation S Definitive
Notes that may be used to evidence the Series 2013-VF1 Variable Funding Notes in
the circumstances described in Section 5.4(c) of the Base Indenture are attached
to the Base Indenture as Exhibits A-2 and A-4, respectively.

 

  Section 4. Collateral Value Exclusions.

For purposes of calculating “Collateral Value” in respect of the Series 2013-VF1
Notes, the Collateral Value shall be zero for any Receivable that:

(i) is attributable to any Designated Servicing Agreement to the extent that the
related Receivable Balance, when added to the aggregate Receivable Balance
already outstanding with respect to such Designated Servicing Agreement, would
cause the related Advance Ratio to be equal to or greater than 100%;

(ii) is attributable to any Designated Servicing Agreement to the extent that
such Receivable Balance, when added to the aggregate Receivable Balances already
outstanding with respect to such Designated Servicing Agreement, would cause the
related UPB Ratio to exceed 20%;

(iii) is attributable to any Designated Servicing Agreement to the extent that
the related Receivable Balance, when added to the aggregate Receivable Balance
already outstanding with respect to such Designated Servicing Agreement, would
cause the related Market Value Ratio to exceed 20%;

(iv) is attributable to a Designated Servicing Agreement that is a Small Balance
Threshold Servicing Agreement;

(v) is attributable to a Designated Servicing Agreement that is a Low Threshold
Servicing Agreement;

(vi) is attributable to a Designated Servicing Agreement that is a Middle
Threshold Servicing Agreement;

(vii) is attributable to a Designated Servicing Agreement, to the extent that
the Receivable Balance of such Receivable, when added to the aggregate
Receivable Balance outstanding with respect to that same Designated Servicing
Agreement, would cause the total Receivable Balance attributable to such
Designated Servicing Agreement to exceed 15% of the aggregate of the Receivable
Balance of all Receivables included in the Trust Estate; and

(viii) is a Non-Backstopped Receivable attributable to a Mortgage Loan, to the
extent that the Receivable Balance of such Non-Backstopped Receivable, when
added to the aggregate Receivable Balance outstanding with respect to that same
Mortgage Loan, would cause the ratio of (a) the total Receivable Balance
attributable to such Mortgage Loan to (b) the Net Property Value for the
Mortgaged Property to exceed the then current Threshold Percent.

 

11



--------------------------------------------------------------------------------

  Section 5. General Reserve Account.

In accordance with the terms and provisions of this Section 5 and Section 4.6 of
the Base Indenture, the Indenture Trustee shall establish and maintain a General
Reserve Account with respect to the Class A-VF1 Variable Funding Notes, the
Class B-VF1 Variable Funding Notes, the Class C-VF1 Variable Funding Notes and
the Class D-VF1 Variable Funding Notes which shall be an Eligible Account, for
the benefit of the Class A-VF1 Variable Funding Noteholders, the Class B-VF1
Variable Funding Noteholders, the Class C-VF1 Variable Funding Noteholders and
the Class D-VF1 Variable Funding Noteholders.

 

  Section 6. Payments; Note Balance Increases; Early Maturity.

The Paying Agent shall make payments of interest on the Series 2013-VF1 Notes on
each Payment Date in accordance with Section 4.5 of the Base Indenture and any
payments of interest, Cumulative Interest Shortfall Amounts, or Fees or
Increased Costs allocated to the Series 2013-VF1 Notes shall be paid first to
the Class A-VF1 Variable Funding Notes, pro rata based on amounts payable,
thereafter to the Class B-VF1 Variable Funding Notes, pro rata based on amounts
payable, thereafter to the Class C-VF1 Variable Funding Notes, pro rata based on
amounts payable, and thereafter to the Class D-VF1 Variable Funding Notes, pro
rata based on amounts payable. The Paying Agent shall make payments of principal
on the Series 2013-VF1 Notes on each Interim Payment Date and each Payment Date
in accordance with Sections 4.4 and 4.5, respectively, of the Base Indenture (at
the option of the Issuer in the case of requests during the Revolving Period for
the Series 2013-VF1 Notes). The Note Balance of each Class of the Series
2013-VF1 Notes may be increased from time to time on certain Funding Dates in
accordance with the terms and provisions of Section 4.3 of the Base Indenture,
but not in excess of the related Maximum VFN Principal Balance.

Notwithstanding anything to the contrary contained herein or in the Base
Indenture, the Issuer may, upon at least five Business Days’ prior written
notice to the Administrative Agent, redeem in whole or in part, and/or terminate
and cause retirement of all but not part of (other than a pro rata portion of
each Class of the Series 2013-VF1 Notes based on Note Balance) of the Series
2013-VF1 Notes at any time using proceeds of issuance of new Notes.

The Series 2013-VF1 Notes are also subject to optional redemption in accordance
with the terms of Section 13.1 of the Base Indenture; provided that any such
optional redemption made with respect to the Series 2013-VF1 Notes shall be made
with respect to each Class of the Series 2013-VF1 Notes, pro rata based on Note
Balance.

Any payments of principal allocated to the Series 2013-VF1 Notes during a Full
Amortization Period shall be applied in the following order of priority, first,
to the Class A-VF1

 

12



--------------------------------------------------------------------------------

Variable Funding Notes, pro rata based on Note Balances, until their Note
Balance has been reduced to zero, second, to the Class B-VF1 Variable Funding
Notes, pro rata based on Note Balances, until their Note Balance has been
reduced to zero, third, to the Class C-VF1 Variable Funding Notes, pro rata
based on Note Balances, until their Note Balance has been reduced to zero, and
fourth, to the Class D-VF1 Variable Funding Notes, pro rata based on Note
Balances, until their Note Balance has been reduced to zero.

The Administrative Agent confirms that that the Series 2013-VF1 Notes issued on
the Closing Date pursuant to this Indenture Supplement shall be issued in the
name of “Barclays Bank PLC, as Administrative Agent,” and the Administrative
Agent hereby directs the Indenture Trustee to issue the Series 2013-VF1 Notes in
the name of “Barclays Bank PLC, as Administrative Agent.”

 

  Section 7. Determination of Note Interest Rate and LIBOR.

(a) At least one Business Day prior to each Determination Date, the
Administrator shall calculate the Note Interest Rate for the related Interest
Accrual Period and the Interest Payment Amount for the Series 2013-VF1 Notes for
the upcoming Payment Date, and include a report of such amount in the related
Payment Date Report.

(b) On each LIBOR Determination Date, the Administrative Agent will determine
the arithmetic mean of the London Interbank Offered Rate (“LIBOR”) quotations
for one-month Eurodollar deposits (“One-Month LIBOR”) for the succeeding
Interest Accrual Period for the Series 2013-VF1 Notes on the basis of the
Reference Banks’ offered LIBOR quotations provided to the Calculation Agent as
of 11:00 a.m. (London time) on such LIBOR Determination Date. As used herein
with respect to a LIBOR Determination Date, “Reference Banks” means leading
banks engaged in transactions in Eurodollar deposits in the international
Eurocurrency market (i) with an established place of business in London,
(ii) whose quotations appear on the Bloomberg Screen US0001M Index Page for the
LIBOR Determination Date in question and (iii) which have been designated as
such by the Calculation Agent (after consultation with the Administrative Agent)
and are able and willing to provide such quotations to the Calculation Agent for
each LIBOR Determination Date; and “Bloomberg Screen US0001M Index Page” means
the display designated as page US0001M Index Page on the Bloomberg Financial
Markets Commodities News (or such other pages as may replace such page on that
service for the purpose of displaying LIBOR quotations of major banks). If any
Reference Bank should be removed from the Bloomberg Screen US0001M Index Page or
in any other way fails to meet the qualifications of a Reference Bank, the
Administrative Agent may, in its sole discretion, designate an alternative
Reference Bank.

If, for any LIBOR Determination Date, two or more of the Reference Banks provide
offered One-Month LIBOR quotations on the Bloomberg Screen US0001M Index Page,
One-Month LIBOR for the next succeeding Interest Accrual Period for the Series
2013-VF1 Notes will be the arithmetic mean of such offered quotations (rounding
such arithmetic mean if necessary to the nearest five decimal places).

If, for any LIBOR Determination Date, only one or none of the Reference Banks
provides such offered One-Month LIBOR quotations for the next applicable
Interest Accrual Period, One-Month

 

13



--------------------------------------------------------------------------------

LIBOR for the next Interest Accrual Period for the Series 2013-VF1 Notes will be
the higher of (x) One-Month LIBOR as determined for the previous LIBOR
Determination Date and (y) the Reserve Interest Rate. The “Reserve Interest
Rate” on any date of determination will be the rate per annum that the
Administrative Agent determines to be either (A) the arithmetic mean (rounding
such arithmetic mean if necessary to the nearest five decimal places) of the
one-month Eurodollar lending rate that New York City banks selected by the
Administrative Agent are quoting, on the relevant LIBOR Determination Date, to
the principal London offices of at least two leading banks in the London
Interbank market or (B) in the event that the Administrative Agent is unable to
determine such arithmetic mean, the lowest one-month Eurodollar lending rate
that the New York City banks so selected by the Administrative Agent are quoting
on such LIBOR Determination Date to leading European banks.

If, on any LIBOR Determination Date, the Administrative Agent is required but is
unable to determine the Reserve Interest Rate in the manner provided in the
preceding paragraph, One-Month LIBOR for the next applicable Interest Accrual
Period will be One-Month LIBOR as determined for the previous LIBOR
Determination Date.

Notwithstanding the foregoing, One-Month LIBOR for an Interest Accrual Period
shall not be based on One-Month LIBOR for the previous Interest Accrual Period
on the Series 2013-VF1 Notes for two consecutive LIBOR Determination Dates. If,
under the priorities described above, One-Month LIBOR for an Interest Accrual
Period on the Series 2013-VF1 Notes would be based on One-Month LIBOR for the
previous LIBOR Determination Date for the second consecutive LIBOR Determination
Date, the Administrative Agent shall select an alternative index (over which the
Administrative Agent has no control) used for determining one-month Eurodollar
lending rates that is calculated and published (or otherwise made available) by
an independent third party, and this alternative index shall constitute
One-Month LIBOR for all purposes under this Indenture Supplement in that event.

(c) The establishment of One-Month LIBOR by the Administrative Agent and the
Administrative Agent’s subsequent calculation of the Note Interest Rate on the
Series 2013-VF1 Notes for the relevant Interest Accrual Period, in the absence
of manifest error, will be final and binding.

 

  Section 8. Increased Costs.

If any requirement of any law, rule, regulation or order applicable to a
Noteholder of a Series 2013-VF1 Note (a “Requirement of Law”) or any change in
the interpretation or application thereof or compliance by such Noteholder with
any request or directive (whether or not having the force of law) from any
central bank or other governmental authority made subsequent to the date hereof:

(1) shall subject such Noteholder to any tax of any kind whatsoever with respect
to its Series 2013-VF1 Note (excluding income taxes, branch profits taxes,
franchise taxes or similar taxes imposed on such Noteholder as a result of any
present or former connection between such Noteholder and the United States,
other than any such connection arising solely from such Noteholder having
executed, delivered or performed its obligations or received a payment under, or

 

14



--------------------------------------------------------------------------------

enforced, this Indenture or any U.S. federal withholding taxes imposed under
Code sections 1471 through 1474 as of the date of this Indenture (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any regulations or official interpretations thereunder
and any agreements entered into under 1471(b) of the Code or any U.S. federal
withholding taxes imposed as a result of a failure by such Noteholder to timely
furnish the Indenture Trustee on behalf of the Issuer any applicable IRS Form
W-9, W-8BEN, W-8ECI or W-8IMY (with any applicable attachments)) or change the
basis of taxation of payments to such Noteholder in respect thereof; shall
impose, modify or hold applicable any reserve, special deposit, compulsory loan
or similar requirement against assets held by, deposits or other liabilities in
or for the account of, advances, or other extensions of credit by, or any other
acquisition of funds by, any office of such Noteholder which is not otherwise
included in the determination of the Note Interest Rate hereunder; or

(2) shall impose on such Noteholder any other condition;

and the result of any of the foregoing is to increase the cost to such
Noteholder, by an amount which such Noteholder deems to be material, of
continuing to hold its Series 2013-VF1 Note or to reduce any amount due or owing
hereunder in respect thereof, or (in the case of any change in a Requirement of
Law regarding capital adequacy or in the interpretation or application thereof
or compliance by such Noteholder or any Person controlling such Noteholder with
any request or directive regarding capital adequacy (whether or not having the
force of law) from any governmental or quasi-governmental authority made
subsequent to the date hereof) shall have the effect of reducing the rate of
return on such Noteholder’s or such controlling Person’s capital as a
consequence of its obligations as a Noteholder of a Variable Funding Note to a
level below that which such Noteholder or such controlling Person could have
achieved but for such adoption, change or compliance (taking into consideration
such Noteholder’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Noteholder to be material, then, in any
such case, such Noteholder shall invoice the Administrator for such additional
amount or amounts as calculated by such Noteholder in good faith as will
compensate such Noteholder for such increased cost or reduced amount, and such
invoiced amount shall be payable to such Noteholder on the Payment Date
following the next Determination Date following such invoice, in accordance with
Section 4.5(a)(1)(ii) or Section 4.5(a)(2)(ii) of the Base Indenture, as
applicable; provided, however, that any amount of Increased Costs in excess of
the Increased Costs Limit shall be payable to such Noteholder in accordance with
Section 4.5(a)(1)(viii) or Section 4.5(a)(2)(vi) of the Base Indenture, as
applicable.

Increased Costs payable under this Section 8 shall be payable on a Payment Date
only to the extent invoiced to the Indenture Trustee prior to the related
Determination Date.

 

  Section 9. Series Reports.

(a) Series Calculation Agent Report. The Calculation Agent shall deliver a
report of the following items together with each Calculation Agent Report
pursuant to Section 3.1 of the Base Indenture to the extent received from the
Servicer, with respect to the Series 2013-VF1 Notes:

(i) the unpaid principal balance of the Mortgage Loans subject to any Small
Balance Threshold Servicing Agreement, Low Threshold Servicing Agreement and
Middle Threshold Servicing Agreement;

 

15



--------------------------------------------------------------------------------

(ii) the Advance Ratio for each Designated Servicing Agreement, and whether the
Advance Ratio for such Designated Servicing Agreement exceeds 100%;

(iii) the Market Value Ratio for each Designated Servicing Agreement, and
whether the Market Value Ratio for such Designated Servicing Agreement exceeds
20%;

(iv) the UPB Ratio for each Designated Servicing Agreement, and whether the UPB
Ratio for such Designated Servicing Agreement exceeds 20%;

(v) for each Middle Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

(vi) for each Low Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

(vii) for each Small Balance Threshold Servicing Agreement, as of the end of the
most recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

(vii) the Weighted Average Foreclosure Timeline as of the Determination Date for
the most recently ended calendar month;

(viii) a list of each Target Amortization Event for the Series 2013-VF1 Notes
and presenting a yes or no answer beside each indicating whether each such
Target Amortization Event has occurred as of the end of the Monthly Advance
Collection Period preceding the upcoming Payment Date or the Advance Collection
Period preceding the upcoming Interim Payment Date.

(ix) whether any Receivable, or any portion of the Receivables, attributable to
a Designated Servicing Agreement, has zero Collateral Value by virtue of the
definition of “Collateral Value” or Section 4 of this Indenture Supplement;

(x) a calculation of the Net Proceeds Coverage Percentage in respect of each of
the three preceding Monthly Advance Collection Periods (or each that has
occurred since the date of this Indenture Supplement, if less than three), and
the arithmetic average of the three;

 

16



--------------------------------------------------------------------------------

(xi) the Monthly Reimbursement Rate for the upcoming Payment Date or Interim
Payment Date;

(xii) whether any Target Amortization Amount that has become due and payable has
been paid;

(xiii) the PSA Stressed Non-Recoverable Advance Amount for the upcoming Payment
Date or Interim Payment Date; and

(xiv) the Trigger Advance Rate for each Class.

(b) Series Payment Date Report. In conjunction with each Payment Date Report,
the Indenture Trustee shall also report the Stressed Time Percentage.

(c) Limitation on Indenture Trustee Duties. The Indenture Trustee shall have no
independent duty to verify: (i) the Adjusted Tangible Equity, the occurrence of
any of the events described in clause (ii), (v), (vi) and (vii) of the
definition of “Target Amortization Event,” or (ii) compliance with clause
(vi) of the definition of “Facility Eligible Servicing Agreement.”

 

  Section 10. Conditions Precedent Satisfied.

The Issuer hereby represents and warrants to the Noteholders of the Series
2013-VF1 Notes and the Indenture Trustee that, as of the related Issuance Date,
each of the conditions precedent set forth in the Base Indenture, including but
not limited to those conditions precedent set forth in Section 6.10(a) thereof,
have been satisfied.

 

  Section 11. Representations and Warranties.

The Issuer, the Administrator, the Servicer and the Indenture Trustee hereby
restate as of the related Issuance Date, or as of such other date as is
specifically referenced in the body of such representation and warranty, all of
the representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture.

 

  Section 12. Amendments.

(a) Notwithstanding any provisions to the contrary in Article XII of the Base
Indenture, and in addition to and otherwise subject to the provisions set forth
in Sections 12.1 and 12.3 of the Base Indenture, without the consent of the
Noteholders of any Notes or any other Person but with the consent of the Issuer
(evidenced by its execution of such amendment), the Indenture Trustee, the
Administrator, the Servicer, the Subservicer (whose consent shall be required
only to the extent that such amendment would materially affect the Subservicer)
and the Administrative Agent, at any time and from time to time, upon delivery
of an Issuer Tax Opinion and upon delivery by the Issuer to the Indenture
Trustee of an Officer’s Certificate to the effect that the Issuer reasonably
believes that such amendment will not have an Adverse Effect, may amend this
Indenture Supplement for any of the following purposes: (i) to correct any
mistake or typographical error or cure any ambiguity, or to cure, correct or
supplement any defective or inconsistent provision herein or any other
Transaction Document; (ii) to take any action necessary to maintain any rating
currently assigned by the applicable Note Rating Agency to such Class of Notes
and/or to avoid such Class of Notes being placed on negative watch by such Note
Rating Agency; or (iii) to amend any other provision of this Indenture
Supplement.

 

17



--------------------------------------------------------------------------------

(b) Notwithstanding any provisions to the contrary in Section 6.10 or Article
XII of the Base Indenture, no supplement, amendment or indenture supplement
entered into with the respect to the issuance of a new Series of Notes or
pursuant to the terms and provisions of Section 12.2 of the Base Indenture may,
without the consent of 66 2/3% of the Series 2013-VF1 Notes, supplement, amend
or revise any term or provision of this Indenture Supplement.

 

  Section 13. Counterparts.

This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.

 

  Section 14. Entire Agreement.

This Indenture Supplement, together with the Base Indenture incorporated herein
by reference, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

 

  Section 15. Limited Recourse.

Notwithstanding any other terms of this Indenture Supplement, the Series
2013-VF1 Notes, any other Transaction Documents or otherwise, the obligations of
the Issuer under the Series 2013-VF1 Notes, this Indenture Supplement and each
other Transaction Document to which it is a party are limited recourse
obligations of the Issuer, payable solely from the Trust Estate, and following
realization of the Trust Estate and application of the proceeds thereof in
accordance with the terms of this Indenture Supplement, none of the Noteholders
of Series 2013-VF1 Notes, the Indenture Trustee or any of the other parties to
the Transaction Documents shall be entitled to take any further steps to recover
any sums due but still unpaid hereunder or thereunder, all claims in respect of
which shall be extinguished and shall not thereafter revive. No recourse shall
be had for the payment of any amount owing in respect of the Series 2013-VF1
Notes or this Indenture Supplement or for any action or inaction of the Issuer
against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under the Series 2013-VF1 Notes or this Indenture Supplement. It is
understood that the foregoing provisions of this Section 15 shall not
(a) prevent recourse to the Trust Estate for the sums due or to become due under
any security, instrument or agreement which is part of the Trust Estate or
(b) save as specifically provided therein, constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Series 2013-VF1
Notes or secured by this Indenture Supplement. It is further understood that the
foregoing provisions of this Section 15 shall not limit the right of any Person
to name the Issuer as a party defendant in any proceeding or in the exercise of
any other remedy under the Series 2013-VF1 Notes or this Indenture Supplement,
so long as no judgment in the nature of a deficiency judgment or seeking
personal liability shall be asked for or (if obtained) enforced against any such
Person or entity.

 

18



--------------------------------------------------------------------------------

  Section 16. Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Indenture Supplement is executed and delivered by Wilmington Trust, National
Association, not individually or personally, but solely as Owner Trustee of the
Issuer under the Trust Agreement, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as a
personal representation, undertaking and agreement by Wilmington Trust, National
Association but is made and intended for the purpose of binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust, National Association, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust, National Association be personally liable for the payment of
any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Indenture Supplement or the other
Transaction Documents.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HLSS Servicer Advance Receivables Trust II, as Issuer, HLSS
Holdings, LLC, as Administrator on behalf of the Issuer and as Servicer (on and
after the MSR Transfer Date), Ocwen Loan Servicing, LLC, as a Subservicer and as
Servicer (prior to the MSR Transfer Date), Deutsche Bank National Trust Company,
as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary, and Barclays Bank PLC, as Administrative Agent, have caused this
Indenture Supplement relating to the Series 2013-VF1 Notes to be duly executed
by their respective officers thereunto duly authorized and their respective
signatures duly attested all as of the day and year first above written.

 

BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Joseph O’Doherty

Name:   Joseph O’Doherty Title:   Managing Director

 

[SIGNATURES CONTINUE]

[Signature Page to Indenture Supplement – HSART II Series 2013-VF1 Notes]



--------------------------------------------------------------------------------

HLSS HOLDINGS, LLC, as Administrator and as Servicer (on and after the MSR
Transfer Date) By:  

/s/ James E. Lauter

Name:   James E. Lauter Title:   SVP & Chief Financial Officer

OCWEN LOAN SERVICING, LLC,

as Subservicer and as Servicer (prior to the MSR Transfer Date)

By:  

/s/ Nikhil Malik

Name:   Nikhil Malik Title:   Treasurer

 

[SIGNATURES CONTINUE]

[Signature Page to Indenture Supplement – HSART II Series 2013-VF1 Notes]



--------------------------------------------------------------------------------

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture Trustee, Calculation Agent,
Paying Agent and Securities Intermediary and not in its individual capacity By:
 

/s/ Ronaldo Reyes

Name:   Ronaldo Reyes Title:   Vice President By:  

/s/ Amy McNulty

Name:   Amy McNulty Title:   Associate

 

[SIGNATURES CONTINUE]

[Signature Page to Indenture Supplement – HSART II Series 2013-VF1 Notes]



--------------------------------------------------------------------------------

HLSS SERVICER ADVANCE RECEIVABLES TRUST II, as Issuer By: Wilmington Trust,
National Association, not in its individual capacity but solely as Owner Trustee
By:  

/s/ Yvette L. Howell

Name:   Yvette L. Howell Title:   Assistant Vice President

 

[SIGNATURES END]

[Signature Page to Indenture Supplement – HSART II Series 2013-VF1 Notes]



--------------------------------------------------------------------------------

SCHEDULE 1

BPO PROVIDERS

[To be provided]

 

Schedule 1-1